DETAILED ACTION
Allowable Subject Matter
1.	Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior art of record fairly teaches a golf club head comprising the hosel structure required by independent claims 1, 8 and 14.  Specifically, the independent claims, most broadly claimed in 8, are directed to a golf club head comprising a body including a cavity with an opening and interior defined by a wall and base. The hosel structure includes an insert portion, neck portion and transition portion therebetween. At least one vertical channel is particularly defined, including extending across the insert portion, transition portion, and beyond the opening of the cavity. An adhesive is inside the cavity. The at least one vertical channel has a depth that gradually shallows to zero or approximately zero toward the neck portion and terminates either at or proximate the neck to provide an outlet for excess adhesive. This arrangement allows convenient and secure connection between the hosel and club head. Air bubbles in the adhesive are minimized and lateral translation of the hosel is reduced. One having ordinary skill in the art would not have found it obvious to modify a traditional golf club hosel structure in the manner as claimed without the aid of applicant's specification.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
2.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Cheng (US Pat. No. 5,720,671) and Nagamoto (US Pat. No. 5,647,807).   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL DAVID DENNIS whose telephone number is (571)270-3538.  The examiner can normally be reached on M-F 8:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571) 270 4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael D Dennis/
Primary Examiner, Art Unit 3711